        Case 1:21-cr-00033-DLC Document 25 Filed 07/23/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                           CR 21–33–BLG–DLC

              Plaintiff,

       vs.                                                   ORDER

 FRANCISCO JAVI MARTINEZ
 ESCOTO,

              Defendant.


      United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation July 8, 2021. (Doc. 24.) As neither party objected, they are not

entitled to de novo review of the record. 28 U.S.C. § 636(b)(1); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court reviews

the Findings and Recommendation for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Judge Cavan recommends that the Court accept Defendant Francisco Javi

Martinez Escoto’s guilty plea. Escoto appeared before Judge Cavan pursuant to

Federal Rule of Criminal Procedure 11 and entered a plea of guilty to the

Indictment, which charges the crime of illegal reentry, in violation of 8 U.S.C.
                                           1
        Case 1:21-cr-00033-DLC Document 25 Filed 07/23/21 Page 2 of 2



§§ 1326(a) and (b)(1). (Sealed Doc. 8.)

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 24) IN FULL.

      IT IS FURTHER ORDERED that Francisco Javi Martinez Escoto’s motion

to change plea (Doc. 17) is GRANTED, and Francisco Javi Martinez Escoto is

adjudged guilty as charged in the Indictment.

      DATED this 23rd day of July, 2021.




                                          2
